 J. J. COOK CONSTRUCTION COMPANYJ. J. CookConstruction Company, Inc. and EmpireBuilding Corporation and International Union ofOperating Engineers,Local 627, AFL-CIO. Case16-CA-473341or serve to remedy the unfair labor practices found 4Accordingly, we shall delete that requirement fromthe Administrative Law Judge's recommended Order.ORDERApril 20, 1973DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERS FANNING ANDPENELLOOn November 21, 1972, Administrative Law JudgeThomas S. Wilson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order with the modificationnoted below.While we agree with the Administrative Law Judgeinhis finding that Respondent violated Section8(a)(3) and (1) of the Act, we do not agree that thefacts in this case render appropriate the extraordinaryremedy proposed by the Administrative Law Judge.In the absence of a showing that Respondent's initialrefusal to retain counsel was based on mere caprice,'we do not find that ordering payment of the transpor-tation expenses will effectuate the purposes of the ActiThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutionswith respect to credibility unlessthe clear preponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F.2d 362 (C.A 3) We have carefullyexaminedthe recordand findno basis for reversing his findings1 The Administrative Law Judge, apparently throughinadvertence, failedto state the basis for his findingthat Respondentis an employer within themeaningof Sec 2(6) and(7) of the Act Since J J Cook ConstructionCompany, inc., had contracts in 1971 with the U S. Army Corps of Engineerstotaling over $200,000, we find the Respondent's activities have a substantialimpact on the national defense and it will effectuate the purposesof the Actto assert jurisdiction herein.Ready Mixed Concrete &Materials,Inc,122NLRB 318.3 The Boardwill, in a case involving a respondent who engages in frivolouslitigation,issue as partof its ordera requirement that respondent bear thecost of the litigation of all the parties.Tudee Products, Inc,194 NLRB 1234,and 196 NLRB158. (Chairman Miller dissentedinTudeeIIfrom giving sucha remedy solely on the ground that, in his view, the record failed to supporta finding that the defense assertedwas frivolous) However,we do not seehow the situationinvolved in thismatter can he deemed to fall into thatcategory or is analagous to itPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondent, J. J.Cook Construction Company, Inc., and EmpireBuilding Corporation, Oklahoma City, Oklahoma, itsofficers,agents,successors,and assigns, shall take theaction set forth in the said recommended Order, asmodified below:Delete paragraph 2(b) and reletter remaining para-graphs accordingly.Thereis no evidence that Respondent had had any prior contact withBoard procedures.Nor is there evidence that in retaining counsel Respon-dent was attempting to gain an undue advantage by delaying the case in thehopeof making it difficult for GeneralCounsel's witnessesto appear. Cer-tainly, counsel's request for time to familiarize himself with the issues of thecase and prepare a defense was, under the circumstances,quite reasonableDECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge and amended charges duly filed on April 3, May 5,and June 1, 1972, byInternationalUnion of Operating En-gineers,Local 627, AFL-CIO,hereinreferredto as theCharging Party or Local 627, the General Counsel of theNational LaborRelationsBoard, referred to herein as theGeneral Counsel I and the Board respectively, by the Re-gionalDirector for Region 16 (Fort Worth, Texas),issueditscomplaint thereon dated June 16, 1972, against J. J.Cook Construction Company, Inc., and EmpireBuildingCorporation, herein referred to as the Respondent or indi-vidually as Cook Co. and Empire.The complaint herein alleged thatRespondent had en-gaged in and was engaging in unfairlabor practices affect-ing commercewithin themeaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National LaborRelationsAct, as amended, herein referred to as the Act.Respondent by Jack Cook on July 7, 1972,filed an an-swer admittingcertain allegationsof the complaint but de-nying thecommissionof any unfair labor practices. OnAugust 21, 1972, at the resumption of the hearing, CounselHarringtonfiled answerson behalf of Cook Co. and Empireindividually, which also admitted certain factsalleged in thecomplaint but deniedthe commissionof any unfair laborpractices. In some respects, the answers filed on August 21conflict withadmissionsmade in the answer of July 7, 1972.iThe term specifically includes the attorneys appearing for the GeneralCounsel atthe hearing.203 NLRB No. 6 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice,a hearing hereon was held before mein OklahomaCity, Oklahoma,on August 1, 2, and 21, 1972.2All parties appeared at the hearing,were represented bycounsel,and were affordedfull opportunityto be heard, toproduce and cross-examine witnesses,and to introduce evi-dence material and pertinent to the issues.At the conclusionof the heanng,oral argument was waived.Briefs have beenreceived from General Counsel and Respondent on October11, 1972.Upon the entire record in the case and from observationof the witnesses,Imake the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTJ. J. Cook Construction Company, Inc., herein CookCo., is,and has been at all times material herein,a corpora-tion duly organized under and existing by virtue of the lawsof the State of Oklahoma, having its principal office andplace of businessat 5131 North Classen, Oklahoma City,Oklahoma,and is now,and has been at all times hereinmentioned,continuously engaged in the building and con-struction business.Empire Building Corporation,herein Empire,is, and hasbeen at all times material herein,a corporation duly organ-ized under and existingby virtueof the laws of the State ofOklahoma,having its principal office and place of businessat 5131 North Classen, Oklahoma City, Oklahoma, and isnow, and has been at all times herein mentioned,contin-uously engaged in the building and construction business.The complaint herein alleged:Respondent is composed of two corporations, name-ly, J. J. Cook Construction Company, Inc., and Em-pire Building Corporation, which are,and at all timesmaterial herein have been,affiliated businesses withcommon officers, ownership and directors and consti-tute a single integrated business enterprise;the saiddirectors and officers formulate and adminster a com-2At the openingof the hearingon August 1, 1972, upon myrequest forthe appearances, J J (Jack) Cookannounced that he was representing eachof the corporations hereinvolved, ofeach of which he was and is the presi-dent A few minutes thereafter,while JackCook and GeneralCounsel werehavingtrouble discussing stipulations,Isuggested that,ifRespondent hadan attorneycognizantof laborlaw, it might assist the hearing At that time,Jack Cook rejectedthe suggestionwith thecomment that "I'm aware that itmight assist,but I feel that we shouldn't be burdened with this expense "However,after testifyingas a 43(b) witness calledby GeneralCounsel forabout 50 pages of transcript, lack Cook turnedto me during a hiatus in theproceeding with a request for a recess because he felt the need for legalrepresentation because, as he explained the following day, "I feel like, dueto the questions that are beingput tome, that I feel like I do need to berepresented by propercounsel tokeep from jeopardizing my position " Thehearing was thereupon immediately recessed until 2 p.m for that purposeAt 2.30 p.m , August1.Respondent's present counsel,John Hamngton,appeared and requested a week's postponement of the hearing in order forhim toprepare fortrial I thereupon recessed for that purpose until 10 a inAugust 2On August 2, Harringtonrequested either a further postponement of theheanng or permissiontowithdrawas counsel because he had not hadadequate time to prepare it was then mutually agreed to postpone thehearingto August 22, which theparties subsequently agreed to advance toAugust 21, at my requestAfter 2.30 p.m., August 1, AttorneyHarrington acted as Respondent's solecounsel.mon labor policy for the aforenamed companies, af-fecting the employees of said companies.The admitted facts here disclose that Cook Co. and Em-pire have the following officers in common:J.J (Jack) Cook-president and owner of 75 percent of thestock.Ronald Johnson-vice president and owner of 23 to 25percent of the stock.Gary Reid-secretary.The treasurer of Cook Co. is Jack Cook's wife, Betty H.Cook,whereas the treasurer of Empire is Beatrice Gerhart.The aforementioned individuals also constitute the boardof directors for the particular individual corporations.The headquarters of Cook Co. are locatedin suite 101and those of Empire in suite 106 in a building located at5131 North Classen which is owned by Jack Cook.Suites101 and 106 therein are separated by the first-floor corridorof the building. Although the two corporations have sep-arate telephone numbers,these telephones are interconnect-ed on a common switchboard located in suite 106. Most ofthe clerical employees paid by checks drawn on Cook Co.work in 101 whereas most of those paid by checks drawn onthe Empire account work in 106.However,the single com-puter on which the payrolls for these two corporations aremade out is located in 106 and is used interchangeably byall the employees. At least three-quarters of the supervisors,as well as the Charging Parties herein,are employed inter-changeably by these two corporations but are computerizedon the Empire payroll,and one-quarter of the supervisorson the Cook Co. payroll are,regardlessofwhichcorporation's work they happen to have been performingduring the pay period.; All these employees are paid bychecks according to their computerization because,as JackCook expressed it, "very seldom would they switch payrollsbecause it messes up the computer."Jack Cook and/or Johnson determined whether CookCo. or Empire would bid in a job as general contractor.Empire also is a subcontractor on some jobs where CookCo. is thegeneral contractor.4The type of project, according to the testimony, often wasdeterminative as to which corporation would be the generalcontractor."Water and sewer treatment plants and resi-dential work, we usually do under Empire," according toJack Cook. Whereas schools, churches, and industrialbuildings were normally doneby Cook Co. In this regard,Jack Cook testified:For the record, this is quite common. Several peoplehave multicompany operations, just because . . . withthe subcontracting situations, some subcontractors areprepared to work open shop or some are prepared towork union... .Cook further amplified on this as follows:A. A school or church would be built by Cook Con-struction as the generalcontractor.TRIAL EXAMINER Is that due to the difference in fi-Cook also testified that, in such cases, "we usually make an intercompanyadjustment "Some subcontracts betweenCookCo and Empire appear to have beenslightly nebulous at best.When asked who decided to subcontract a certainjob of Cook to Empire, Johnson answeredTee Wrmm I don't know that actually it was set down as a firmdecision [to subcontract]made on that specific job But the personnelthat were goingto dothe job were Empire Building Corporation people J. J. COOK CONSTRUCTION COMPANY43nancing?THE WITNESS No it's mainly to meet competition.TRIAL EXAMINERHow does it help in meeting compe-tition?THE WITNESS Well, mainly, all residential construc-tion is open shop. So, you can not pay unionwage scaleand be competitive.TRIAL EXAMINER. And the other . . . that would bethe work that Empire is doing, the open shop work, isthat right?THE WITNESS. As subcontractor, yes.TRIAL EXAMINER' And the work that Cook takes onin its own name would be union work, is that right?THE WITNESSIn general,but not necessarily.Thus it becomes obvious that Jack Cook and RonaldJohnson also had a "multicompany operation" throughwhich they did the business requiring union conditions andemployees under the name Cook Co., while doing the non-union or open shop business under thenameof Empire. Thecorporate veils cannot hide this.Jack Cook and Johnson determine the labor policies forboth corporations although, according to them, their super-visors do most of the hiring.Consequently, I have no hesitation to find, as I here do,that J. J. Cook Construction Company, Inc., and EmpireBuilding Corporation are affiliated businesses and consti-tute a single integrated business enterprise.IITHE UNION INVOLVEDInternational Union of Operating Engineers,Local 627,AFL-CIO,is a labor organization admitting to membershipemployees of Respondent.IIITHE UNFAIR LABOR PRACTICEA. The FactsAt the time of their discharges on March 23, 1972, WilmerGlover and Stafford Winn had been steadily employed byRespondent, either Cook Construction and/or Empire for15 and 14 years, respectively. In fact, Jack Cook testifiedthat Glover had been the first laborer employed by Respon-dent when it was originally organized in 1956 and had beenworking ever since. Glover and Winn had been members ofeither the Laborers Union or Local 627 throughout theiremployment.Originally Glover and Winn had received their pay on thechecks of Cook Co. However, after the incorporation ofEmpire in 1961, they thereafter were paid on checks ofEmpire. No explanation for this change was ever given theemployees. There had been no change in their work so faras they could discern for they continued to operate on JackCook's orders on work which, as this record proves, waswork being performed by Cook Co. or Empire indiscrim-inately.5In March 1968, when Glover and Winn were working ona job in Bethany, Oklahoma,BusinessAgent Bob Willabeecameupon the premises, saw them operating heavy equip-ment, and stated that they would have to join the OperatingEngineersto continue that work. Glover reported the inci-dent to Ron Johnson. Johnson apparently saw the obviousadvantage in having Glover and Winn as members of theUnionbecausethey promptly joined the Union and paidtheir initiationfeeswith money supplied by Johnson. In-deed,since1970 Glover and Winn have paid their uniondues individually but have been reimbursed by Respondentfor these payments. From this it is clear that Respondentsaw considerable benefit in having these two employeesoperating its heavy equipment on both union and nonunionjobs and able to say honestly that they were members of theUnion.However,evenon that occasion, Johnson protected him-self by saying that he could not afford to pay Glover theunion scale because he did not have that much work to do.Despite that comment, Glover and Winn, after havingjoined Local 627 under those financial arrangements, con-tinued to work steadily as heavy equipment operators onboth Cook Co. and Empire projects until their discharge onMarch 23, 1972.Sometime in October 1971, at a project referred to in thisrecord as Putnam City West, apparently a housing develop-ment and therefore a nonunion (Empire) job, Glover askedJack Cook if he could not draw the unionscaleas an opera-tor.Cook answered that he would see. Neither Glover norWinn heard anything further on this proposal from Cook.In November 1971, Glover requested Supervisor Ed Wa-sha to ask Cook about having himself and Winn paid theunion scale for their work. Washa reported back that thiswas impossible because, if Glover and Winn were raised, allthe other heavy equipment operators would have to beraised also. Glover complained that Respondent was payingthe union scale to its white equipment operators but not toits three black heavy equipment operators .6In February 1972, Glover and Winn saw Jack Cook in hisoffice and requested a raise in pay. They pointed out thatthey had requested such a raise monthsearlier,but thatnothing had come of it. Cook's answer was, "What do youwant to do, draw as much money as me?" Cook then an-swered that he could not give thema raise, but that he couldgive them more hours of work.InMarch 1972, Glover reminded Respondent Superin-tendent Paul Keathley, who was paid by Cook Co., that hewas a member of the OperatingEngineersand thought thathe should be drawing the union scale for his work. Keathleyagreed. But nothing was done about it.Also in early March 1972, Glover and Winn were work-ing apparently for Cook Co., as it was aunionjob, at TinkerAir ForceBasewhen an army lieutenant came up to Gloverment and continued working on a housing development at 63rd and WarrenStreets in Oklahoma City,a nonunion job where Empire was the generalcontractorTheywere paid for this work,as usual,by an Empire check.Washa himself testified that both he,Glover,and Winn worked as orderedby Jack Cookon whateverjob theywere sent to without knowledge or5 In fact,as disclosed hereinafter,in their last week of employment,Gloverinterest in whether it wasa Cook Co. oran Empire job.Jack Cook testifiedand Winn worked for Respondent on the Western Electric project,a unionthat on occasions an intercompany adjustment was made in such cases.job where Cook Co. was the contractor, and immediately on its completion,6 Actually Winn and Glover were being paid about $2 per hourless thanon orders of Respondent's dirt supervisor,Washa,moved their heavy equip-the scale 44DECISIONSOF NATIONALLABOR RELATIONS BOARDand inquired as to whether he was being paid the unionscale.When Glover hedged with a "yes and no" answer, thelieutenant demanded a straight answer and received a "no."From Tinker Air ForceBase,Glover and Winn wereordered to, and did, move with their heavy equipment to aCook Co. [union] job at the Western Electric project inOklahoma City. On or about March 17, while working at theWestern Electric job, Glover and Winn requested Washa tocall Jack Cook because they were not being paid the unionscale. Later that afternoon, Ron Johnson (Cook being outof the office) came to the Western Electric project, hadGlover and Winn brought to the construction shed there,and then said, "I understand that you all have some griev-ance."Glover agreed that was so and said, "what it amountsto is just paying me the scale . . . you've got white folks'prices and black folks' prices out here." Johnson answered,"Well, I will pal you the scale for the 2 days that you haveleft in the hole and the 2 more, we only have 2 more daysof work here and when you get through here I don't haveanything more for you to do."8 Glover replied, "Well, ok,Iwill accept it if you will pay me all my back time."Johnson's reply was, "No, I am not talking about no damnback time.I am talking as of 30 seconds ago." This sugges-tion Glover refused. Johnson pulled two bank drafts out ofhis pocket but did not make them out. He inquired of Winnif he was "going with Glover?" Winn answered, "If you'vegot to give him his, you might as well give me mine too."That concluded the conversation but, as Johnson passedWasha on his way from the construction shack, he instruct-edWasha "to get him two more operators for Mondaymorning."9According to Johnson's testimony, as he left the WesternElectric project, he stopped at the guardhouse there and hadthe guards remove the names of Glover and Winn from thelist of employees eligible for admission to the project.Acting upon the advice of the union business agent whomthey consulted and who stated that he would talk to Cook,Glover and Winn reported back to the Western Electricproject asusualon Monday. The guards permitted them tothe project without question.10 They worked there all day.At about 3 p.m. that afternoon, Washa came on to theproject and stated that he did not think anyone was workingthat day except him.Glover and Winn worked all day Tuesday at the WesternElectric project untilWasha arrived in the afternoon andordered them to move their heavy equipment to anotherproject at 63rd and Warren Streets, apparently a housingdevelopment and a nonunion (Empire) job. This they didand worked there all day Wednesday with Washa presenton numerous occasions.7The "2 days in the hole" referred to the 2 working days of the past weekfor which Glover hadnot yet been paid.Glover had also worked that Sat-urday which underthe union contractwould havebeen at time and a half.9 Thiswas untrue as SupervisorWashaat the hearing namedabout fourprojects on which Winn and Glover would have worked but for their dis-charges9Washa's testimony indicatedthat he actuallymade no effort to secureother operators until the followingFriday, March 24.10 Johnson had no explanation as to how theemployeeshad gottenthroughthose gateson Mondayto goto work. Winn and Glover were admitted tothe projectwithout questionAbout 9 a.m. on Thursday, March 24, Jack Cook andWasha came up to Glover and Winn as they were servicingtheir equipment at 63rd and Warren Streets in preparationfor further work there. Jack Cook greeted them with "Didn'tRon Johnson fire you all last Friday?" The men answeredthat they were not fired because they had not been paid asrequired by state law. Cook replied, "As far as I am con-cerned, you were fired last Friday." The men then askedCook if he had not received a copy of the union contract."Cook retorted, "Who are you going to be loyal to, to me orto the Union?" The employees stated that they wantedCook to abide by the contract. Cook then inquired as to whotold them to report for work on Monday. The answer was"Sam Martin," president of Local 627. Cook replied, "LetSam Martin feed you then," and instructed the men to findthemselves something else permanent to do. That ended theemployment of Glover and Winn.Thus were Glover and Winn discharged. They have notbeen reinstated since.B.ConclusionsJudging from Respondent's "Suggested Findings of Factand Conclusions of Law," Respondent here appears to berelying on about four defenses which, according to it, re-quire a dismissal of the complaint herein. A study of thesealleged defenses shows that each is either factually errone-ous, legally wrong, or frivolous.Number 4 of these suggested findings reads:4.Cook Construction and Empire are not integratedcompanies.This suggested finding is both factually and legally incor-rect. The facts disclose that Jack Cook and Ron Johnson,individuals, are engaged in the building construction busi-ness under the names of Cook Co. and of Empire. JackCook personally owns 75 percent of the stock of each corpo-ration while Johnson owns approximately 25 percent of thestock of each. Jack Cook and Johnson make the decisionsfor each of the corporations. Regarding their use of thenames of Cook Co. and/or Empire in their constructionbusiness Jack Cook's testimony quoted in full on this point,supra,contains the following:Q. [By General Counsel] Assuming its the type ofjob that J. J. Construction wouldwant,whose namewould you bid on it in? J. J. Cook, or Empire.A. It all depends on the job this is the reason for thetwo entities. Some work is ... .11THE WITNESS I mean, some work we prefer to do inCook Construction, some work we prefer to do in Em-pire.Cook couldnot rememberthatthere was any mention of a union con-tract or that hehad ever seenthatcontractbeforeHowever,Jack Cooktestified that"In general, the business agent is kind enough to tell us whetherwe're violatingit [the AGC-Operating Engineersagreement)or not."Despitethese denials, ifsuch theywere,whenthe employeesmentioned being paid"the scale," neitherCook nor Johnsonindicatedany doubtbut that theemployees referredto theUnion's scale of wages J. J. COOK CONSTRUCTION COMPANYAfter Jack Cook and Johnson decide under which corpo-rate name they will do the particular project, they order thesame employees out to perform the necessary work withoutregard to whether it is a Cook Company or an Empire job.In their last few days of employment, for example, employ-ees Glover and Winn were ordered to, and did, work at theWestern Electric project, a Cook Company or union job,and then were ordered to a housing development at 63rdand Warren Streets, an Empire or open-shop job. Supervi-sor Ed Washa worked the same jobs. Washa, himself, ac-knowledged that he never knew nor cared whether he wasworking on a Cook Company or an Empire project. He, likeGlover and Winn, went where he was ordered by Jack Cookor Johnson. All three were paid by checks drawn on theEmpire account, regardless of the project where they hadbeen working and regardless of who was technically theemployer, Cook Co. or Empire. Jack Cook testified that thiswas so because,after an employee's name had once beenprogrammed into the corporations' common computer, itwas likely to "mess up" the computer if that employee'sname were changed to another payroll. So these three em-ployees,at least,were always paid by Empireno matter ifall their time working during that pay period had been spenttechnically with Cook Co. as their employer.12 On the otherhand, Superintendent Keathley who also worked indiscrim-inately on Cook Co. and Empire jobs was paid by Cook Co.check.Jack Cook was correct when he testified that "severalpeople have multicompany operations" in the constructionindustry. In fact, Jack Cook and Johnson operate one such"multicompany operation" under the names of Cook Co.and Empire, one being used for projects requiring unionsand one for open-shop operations, with both being handledfor their own interests by Jack Cook and Johnson.Respondent's brief cites the fact that each corporationhad its own stationery, telephone numbers (which just hap-pen to be interconnected), offices (which just happen to beacross the corridor), etc. But, as the operations of Jack Cookand Johnson were both union and open shop, both CookCo. and Empire were a necessary integrated requirement forthe successful pursuit of the construction business as prac-ticed by Jack Cook and Johnson. In fact, that was the verypurpose and function of these two corporations.Perhaps 50 years or more ago the corporate veil wasconsidered sacrosanct and could never be pierced. Becauseof just such "multicompany operations" as that operated byJack Cook and Johnson, the law now permits the corporateveil to be pierced and the phrase "corporate fiction" is nowin frequent use in the law books.Accordingly, I have no hesitation in finding, as the factsrequire, that Cook Co. and Empire were at all times materialhere affiliated and integrated companies constituting theRespondent here.13 They were also joint employers of theCharging Parties.The second defense raised by the "Suggested Findings"is as follows:12 Yet Respondent contends that there was no interchange of employeesbetween these two corporate entities13 SeeBarwiseSheet Metal Co.,Inc, a Divisionof A,rtron,Inc,199 NLRB372.456.The complainingwitnesses,Winn and Glover,voluntarily left the employment of Empire.In the light of Jack Cook's own testimony (as well as thatof Johnson), this finding is so factually wrong that it isshocking that Respondent even makes the contention. JackCooktestified as follows:A. Of course, I didn't know about the incident ofMr. Johnson going out on Friday afternoon until thefollowing week. And when I did find out about it andI called Mr. Washa and asked him why they were work-ing when Mr. Johnson haddischargedthem and whenI found out they were working I went out to the jobsiteand had a conference with him and Mr.Washa and inessence backedup Mr.Johnsonterminatingthem. It isbeyond my knowledge why they were there when theyhad beenterminated.[Emphasis supplied.]The undisputed facts prove beyond a question of a peradventure of a doubt that Respondent discharged employ-eesGlover and Winn, once on March 17 and again onMarch 24, in fact. I so find.Respondent's third defense was stated as follows:3.There isno existingcollective-bargaining agree-ment between Cook Construction and the Union.On this point, however, Johnson testified as follows:A. J.J. Cook Construction, Incorporated normallydoes abide by the [AGC-Union] contract, yes, sir.Cook Co. admittedly had been a member for 4 years ofthe Oklahoma Chapter of the Builders Division of the Asso-ciated General Contractors of America, Inc., and admitted-lyAGC negotiates contracts on behalf of its members withlabor unions which are binding upon both its members andthe locals of the Union. AGC had negotiated such a con-tract with the Operating Engineers which was binding onboth Cook Co. and Local 627. Jack Cook testified that hewas "unsure" whether Cook Co. was bound by thecontractor not. However, Cook Co.'s main function in the opera-tions of Jack Cook and Johnson was to permit them tooperate as a union general contractor. To do this requiredcontracts with the Union. Although Jack Cook purported tobe perplexed as to whether Cook Co. was bound by thiscontract with the Union, he testified that he had never seena copy of the contract. However, Cook testified that "Ingeneral,the business agent is kind enough to tell us whetherwe're violating it [the contract] or not."I find that Cook Co. was in fact bound by the AGC-Operating Engineers contract-although, actually, it is im-material to the decision here as to whether Respondent wasbound by that contract or not.The fourth and final defense, the last which needs to beconsidered here, is to be found in three of the "SuggestedFindings" as follows:1.There was no concerted activity."'11.The Union showed no interest in support of theclaimed position of employees Winn and Glover, eitherat the time of the termination of their employment, theprevious 4 years, or at the time of the hearing.12.No fellow employees of Winn or Glover ap-peared to have any sympathy or support for the posi-tion of Winn and Glover.14Both Board and court cases are to the contrary. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDNumber 11, above, is factually accurate except for thefact that it was Local 627 which filed the charge and whichalso appeared at the hearing.Although number 12 is factually accurate so far as therecord here is concerned, I am at a lost to understand whythe Respondent included numbers I1 and 12, above, be-cause each of them is totally immaterial so far as the con-certed activities of employeesGlover andWinn areconcerned. If, perchance, Respondent considered that num-bers II and 12 were subsidiary findings of number I andproved a fatal deficiency in the allegation of concerted ac-tivity,Respondent is completely mistaken as to the law onthe subject. Under the law, the interest of the Union and/orof the remainder of the employees in the problems raised byGlover and Winn is not prerequisite or even required for theactions of those named employees to constitute protectedconcerted activity. On this question, such are quiteimmater-ial."Of course, in view of all the testimony of all the parties,there is, and can be, no doubt but that Glover and Winnwere discharged first by Johnson and lastly by Jack Cook.Nor can there be any doubt but that, in each instance,Respondent discharged these employees because they hadthe temerity to ask for a raise in pay and that Respondentabide by itsagreementwith the Union and pay them theunion scale. Further, there can be no doubt but that therequest for a wage increase and/or the demand that Re-spondent abide by their collective-bargaining agreementconstituted protected concerted and/or union activity onthe part of Glover and Winn. Discharging employees forengaging in such protected concerted and/or union activityis, of course, a violation of Section 8(a)(1) and (3) of the Act.I so find.Glover and Winn were, in fact, engaged in a protectedconcerted activity when requesting that Respondent eithergive them a raise in wages or pay them the[union] scale fortheir work for Respondent.Theywere likewise engaged ina protected concerted activity and/or union activity in de-manding that Respondent live up to its contract with theUnion by paying them the contract scale of wages. Formaking such demands Respondent discharged them both,once on March 17,16 and again on March 24.By discharging Glover and Winn forengaging in theabove protected concerted activities, Respondent violatedSection 8(a)(1) of the Act. By discharging Glover and Winnfor grieving to Respondent that Respondent was not abid-ing by its contract with the Union in failing to pay themeach according to the union wage scale, Respondent viola-ted both Section 8(a)(1) and (3) of the Act. I so find. Ineither case, the remedy would be the same.15N L R B v. Interboro Contractors,Inc, 388 F.2d 495 (C A 2, 1967).N L R B.v Ben PekinCorp.,452 F.2d 205 (C.A 7, 1971)N L R B v H CSmithConstruction Co,439 F.2d 1064 (C.A. 9, 1971)Also seeBi-StateWarehousing,Inc and AssociatedShippers, Inc,192 NLRB 608C & I AirConditioning, Inc,193 NLRB 911.N.L R B v. Guernsey-Muskingham Elec-tricCo-opInc, 285F.2d 8 (C.A 6, 1960).N L R B v. Phoenix Mutual LifeInsuranceCo167 F.2d 983 (C.A 7, 1948), cert.denied, 355 U S 845,CrownCentralPetroleumv.N L. R B ,430 F 2d 724 (C A 5, 1970)The MillgardCorporation,189 NLRB 5331Johnson's statement to them that he had no more work for them afterthey completed the excavationworkat the Western Electric project wasuntrue as noted heretoforeIV THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above,and occurring in connection with Respondent's op-erations described in section I, above,have a close,intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommendthatthey ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondent discriminated in regard tothe hire and tenure of employment of Stafford Winn andWilmer Glover on March 24, 1972, because they were en-gaging in protected concerted activities and union activities,Iwill recommend that Respondent offer each of them fulland immediate reinstatementto his former job or, if that jobno longer exists,to a substantially equivalent position with-out prejudice to his seniority or other rightsand privilegesand make him whole for any loss of pay he may havesuffered by reason of said discrimination against him bypayment to him of a sum of money equal to that which hewould have earned at the union scale rate of pay from thedate of the discrimination to the date of Respondent's offerof reinstatement less his net earningsduring such period inaccordance with the formula set forth in F.W.WoolworthCompany,90 NLRB 289, with interest thereon at 6 percentper annum.Iwill, in addition to the usual remedies required to correctthe unfair labor practices found above, order Respondentto pay all the transportation costs of the General Counsel,the union representative at the hearing,the court reporter,and my own necessitated by the resumption of the instanthearing on August 21, 1972, following Respondent's requestfor a postponement of the instant hearing on August 2 asnoted heretofore.As the postponement of August 2 and resumption of thehearing on August 21 was solely at the request of, and forthe benefit of Respondent, it seems only fair that Respon-dent, rather than the taxpayers, pay the added costs of theinstant hearing necessitatedthereby.The facts here show that Jack Cook, president of bothCook Co. and Empire, as well as the owner and operator ofa large number of other enterprises,deliberately chose at theopening of the instant hearing on August 1 to announce thathe personally would represent Cook Co. and Empire be-cause,as he subsequently explained,he felt that Respondent"should not be burdened" in this matter with the expenseof legal representation.This was a conscious and deliberatedecision of an experienced businessman who knew the im-port of the complaint served on him on June 16, 1972.However, after testifying for about 50 pages as an adversewitness calledby General Counsel, Jack Cook abruptly, butalso deliberately, abandoned his original position statedabove and requested the right to secure adequate legal rep-resentationin order, as he phrased it, not to "jeopardize" J. J. COOK CONSTRUCTION COMPANY47IRespondent's position in the hearing. The granting of thisrequest by Cooknecessitatedthe postponement and theresumption of the hearing with the added expendituresmentioned above.Neither of these decisions can be excused on the basis ofmexperience or ignorance. The decisions were those of anexperiencedbusinessmandeliberately arrived at. Conse-quently the addedcosts entailedthereby should be borne bythe requesting part, the Respondent here. It would be unfairthat the taxpayers should be burdened with the added ex-penses causedby Respondent's own deliberate neglect.Because ofthe type of unfair labor practicesengaged inby the Respondent,I sense anopposition by Respondent tothe policies of the Act in general andI deemit necessary toorder Respondent to cease and desist from in any mannerinterfering with the rights guaranteed its employees in Sec-tion 7 of the Act.Upon the basis of theforegoing findingsof fact and uponthe entire record herein I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Wilmer Glover and Stafford Winn and bydischarging each of them on March 24, 1972, because of thefact that they engaged in concerted protected activities, aswell as union activities in attempting to enforce compliancewith the union agreement, Respondent has engaged in andis engaging in unfair labor practices in violation of Section8(a)(1) and (3) of the Act.2.By interfering with, restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of theAct,Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER 17Respondent, J. J. Cook Construction Company, Inc. andEmpire Building Corporation, Oklahoma City, Oklahoma,its officers,agents successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any terms or condi-tions of employment of any of its employeesbecauseof theirconcerted and/or union activities.(b) In any manner interfering with,restraining, or coerc-ing its employeesin the exerciseof their rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Stafford Winn and Wilmer Glover and eachof them immediate and fullreinstatementto his former jobor, if that job no longer exists, to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges, and make each of them whole for any lossof pay he may have suffered by reason of said discrimina-tion against him at the rate and in the manner set forth inthe section of this Decision entitled"The Remedy," withinterest thereon at 6 percent per annum.(b) Pay all the transportation expenses of the GeneralCounsel,the union representative,the court reporter, andthe AdministrativeLaw Judgenecessitated by the resump-tion of the instant hearing on August21, 1972,following theRespondent's requested postponement of the hearing onAugust 2, 1972.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords,social security payment records,timecards,person-nel records and reports,as well as all other records neces-sary to analyze and compute the amountof backpay dueunder the terms of this Decision.(d) Post at itsOklahoma City,Oklahoma,offices and allother of Respondent's facilities copies of the attached noticemarked"Appendix."18Copies of said notice on forms pro-vided bythe Regional Director for Region 16, after beingduly signed by Respondent's representatives,shall be post-ed byRespondent immediately upon receipt thereof, and bemaintainedby it for 60consecutivedaysthereafter,in con-spicuous places,including all places where notices to em-ployees are customarily posted,includingRespondent'scorporate offices.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(e)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that,unless Respondent noti-fies said Regional Director within 20 days from the date ofthe receipt of this Decision,in writing, that it will complywith the foregoingOrder,theNationalLaborRelationsBoard issue an order requiring the Respondent to take theaction aforesaid.17 In the event no exceptions are filed as provided by Sec. 102.467 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations BoardAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT in any manner discharge or discriminatein regard to the hire and tenure of employment or ofany term or condition of employment of any of ourI 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees because of their concerted and/or unionactivities.WE WILLoffer to Stafford Winn and Wilmer Gloverimmediate and full reinstatement to his former job or,if that jobno longer exists,to substantially equivalentpositions,without prejudice to his seniority or otherrights andprivileges and WE WILL pay each of them forany loss ofpay at theunion scale he may have sufferedby reasonof our discrimination against him,togetherwithinterest thereon at 6 percent per annum.WE WILL NOTin any manner interfere with,restrain,or coerce our employees in the exercise of their rightsto self-organization to form,join,or assist a union oftheir choice,to bargaincollectivelythrough a collec-tive-bargaining agent chosenby ouremployees, to en-gage in concerted activitiesfor thepurpose of collectivebargaining or other mutual aid or protection, or torefrain fromany such activities.DatedByJ. J. COOK CONSTRUCTION COMPANY,INCEMPIREBUILDING CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 819 Taylor Street, Federal OfficeBuilding, Room 8-A-24, Fort Worth, Texas 76102, Tele-phone 817-334-2921.